Citation Nr: 1402004	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to September 24, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to November 1962 and from March 1964 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.  

The Veteran requested a Board hearing in February 2010, but cancelled the hearing in March 2013.  

In June 2013, the Board remanded the case for additional development.  Thereafter, the RO granted TDIU in an October 2013 rating decision, effective September 24, 2008, the date the Veteran first met the schedular requirements under 38 C.F.R. § 4.16(a).  Therefore, the present appeal is limited to the issue of entitlement to a TDIU prior to September 24, 2008, as reflected above.


FINDINGS OF FACT

1.  Prior to September 24, 2008, the Veteran's combined rating for his service connected disabilities was 60%.

2.  The competent and probative medical evidence of record does not demonstrate his service-connected disabilities prior to September 24, 2008 prevented him from seeking, gaining, or maintaining meaningful employment.



CONCLUSION OF LAW

For the period prior to September 24, 2008, the schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction (AOJ), VA is required to notify the appellant of the information and evidence not of record necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions pertinent to the appellant's claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice of the substantive requirements for a TDIU claim in a March 2007 letter.  The Veteran has had ample opportunity to supplement the record or allege notice defects, and has not done so.  

Relevant service and postservice treatment records have been obtained, and the Veteran has been afforded several VA examinations, including a March 2007 psychiatric examination.  This examination reflects familiarity with the claims file, considers the relevant medical history and data, and includes clear explanations of supporting rationale for any opinions rendered.  

All known and available records relevant to the issue on appeal have been secured, and the Veteran has not contended otherwise.  VA has therefore substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the merits at this time.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

TDIU may be assigned where the schedular rating is less than total, and the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are multiple disabilities, at least one must be rated at 40 percent or more, and sufficient additional disabilities must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Moreover, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  Id.; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant TDIU on an extraschedular basis in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

When all evidence is assembled, VA must determine whether the evidence supports the claim.  If the evidence is at least in relative equipoise, the appeal must be granted.  In contrast, if a fair preponderance of the evidence is against the claim, it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Prior to September 24, 2008, the Veteran was service connected for posttraumatic stress disorder with major depressive disorder (50 percent), tinnitus (10 percent), residuals of a fractured left shoulder with moderately bothersome scarring (10 percent), bilateral hearing loss (0 percent), and otitis media (0 percent); the combined ratings of these disabilities is 60 percent.  38 C.F.R. § 4.25, Table I.  Therefore, TDIU on a schedular basis is not warranted.  38 C.F.R. § 4.16(a).  Consequently, what the Veteran must show to substantiate his claim for TDIU prior to September 24, 2008 is that he was nonetheless unemployable due to his service-connected disabilities.

The effective date for the grant of TDIU (September 24, 2008) matches the effective date of a June 2009 grant for service connection of a chronic muscular back strain, rated at 20 percent.  This rating elevated the Veteran's combined ratings to 70%, satisfying the schedular requirements for TDIU.  Id.

In January 2007, the Veteran claimed for a TDIU as due to his service-connected PTSD with major depressive disorder.  He indicated that he had 2 years of college education and that he had work experience as a boiler room/utility man, in a freezer room, as a warehouse worker, as a material handler, and as a janitor.  A nonservice-connected cervical spine disability is listed as his primary disability in his award of Social Security Administration (SSA) disability benefits.  

In a March 2007 statement the Veteran indicated that he was "at the age (going on 65) where I cannot work and these two things [nonservice-connected headaches and "numbness from the waist down"] have gotten to the stage that it is impossible to put up with!"  An October 1998 handwritten note from Dr. R. V., M.D., stated the Veteran's nonservice-connected cervical spondylosis prevented him from lifting at work, or performing any work that required turning his head (such as driving a forklift).  Moreover, a previous employer indicated in a March 2007 correspondence (and the Veteran confirmed during March 2007 VA and April 1999 SSA examinations) that he left his last job in August 1998 due to a non-service connected neck injury.  Initially, the Board notes that in evaluating TDIU, neither non-service connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Prior to September 24, 2008, the Veteran was afforded a VA examination in March 2007.  The Board notes that a May 2009 VA examination relates only to disabilities which, when granted, were made effective September 24, 2008.

On March 2007 psychiatric examination, the Veteran appeared neat, alert and oriented, maintained good eye contact, and displayed normal speech and thought processes.  Concentration and memory were "grossly intact," and insight and judgment were "fair to good in that the veteran is not a danger to himself or others."  Based on symptomatology noted upon examination and interview, the examiner opined that the Veteran's PTSD and depression were "moderately disruptive," socially and occupationally.  The Veteran was considered competent to manage his financial interests at the time, and the examiner assigned a Global Assessment of Functioning (GAF) score of 55, which indicates "moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).

The record includes correspondence from the Veterans' previous employers which address his employment in 1998.  None of these former employers indicated that he left due to a psychiatric, left shoulder, or audiological disability.  

In addition to the aforementioned October 1998 note, Dr. R. V. wrote an additional December 1998 note which states the Veteran is unable to work due to "chronic health problems."  Thereafter, on April 1999 SSA examination for disability purposes, the Veteran reported earning a 3.85 GPA in a 1994 microcomputer applications course, but that he never found work in the field due to nonservice-connected vision impairments and an inability to sit for prolonged periods.  After extensive testing, and considering the handwritten notes from Dr. R. V. mentioned above, the examiner opined that the Veteran was very intelligent, with "no psychological or intellectual barriers to productive employment."  Specifically, he found the Veteran could interact well with superiors, co-workers, and the general public.

There is no evidence of record which indicates, nor does the Veteran claim, that his tinnitus, bilateral hearing loss, or otitis media caused him to be unemployable prior to September 24, 2008.  The December 1998 finding of unemployability from Dr. R. V. only refers vaguely to "chronic health problems" and provides no supporting explanation or supplemental medical evidence.  Therefore, it is of little to no probative value.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

In contrast, the March 2007 VA and April 1999 SSA examinations are supported by clinical data, extensive testing and observation, and demonstrate familiarity with the Veteran's medical history.  These examinations indicate the Veteran's overall employability is, at most, only moderately impeded by his service-connected disabilities, including his service-connected psychiatric disability, and that he is otherwise intelligent and highly capable.  Therefore, while the Board acknowledges that the Veteran's service-connected disabilities may well impact his employability, they do not preclude it entirely.  Notably, the evidence suggests the greatest hindrances to employability are nonservice-connected disabilities, which are not for consideration.

The schedular requirements for TDIU were not met prior to September 24, 2008, and the preponderance of the evidence is against a finding of unemployability due to service-connected disabilities for the period on appeal.  Therefore, referral for extraschedular consideration is also not warranted.  For these reasons, the Board finds no reasonable doubt to resolve, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to TDIU prior to September 24, 2008 is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


